Title: Thulemeier to the American Commissioners: Résumé, 4 March 1785
From: Thulemeier, Friedrich Wilhelm von
To: American Commissioners


			⟨The Hague, March 4, 1785, in French: The orders of the king, which I have now received, enable me to respond more fully to your last letter, which I acknowledged in my letter of February 11. His Majesty is convinced that the establishment of one or two free ports would be useless, after the very apt remark by the American plenipotentiaries that Articles 2 and 3 of the counter-project reciprocally grant most-favored-nation status to the two parties. Should the establishment of a free port seem, nonetheless, to be of some use, Emden could serve as such a port without much difficulty, whereas several reasons would argue against Stettin. The letter of the plenipotentiaries having been written before the arrival of the observations on the last counterproject that I sent with my letter of January 24, further clarifications are presumably of little use. I flatter myself that the next letter I will receive from you will allow us to reach a final agreement.⟩
		